722 F.2d 1253
Richard G. WENTWORTH, Vultron, Inc. and Transign, Inc.,Plaintiffs-Appellees Cross-Appellants,v.GULTON INDUSTRIES, INC., Defendant-Appellant Cross-Appellee.
No. 82-1475.
United States Court of Appeals,Fifth Circuit.
Jan. 20, 1984.

Richards, Harris & Medlock, Roger C. Clapp, Dallas, Tex., Darby & Darby, Morris Relson, William E. Pelton, New York City, for defendant-appellant cross-appellee.
Reising, Ethington, Barnard, Perry & Milton, Owen E. Perry, Paul J. Ethington, Troy, Mich., for plaintiffs-appellees cross-appellants.
Appeals from the United States District Court for the Northern District of Texas, Patrick E. Higginbotham, Judge.
Before BROWN, REAVLEY, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed on the grounds and for the reasons given in that court's opinion at 578 F.Supp. 508.


2
AFFIRMED.